PER CURIAM.
The trial court denied appellant’s petition for writ of error coram nobis, even though it was undisputed that appellant had not been advised that his plea of nolo contendere could subject him to deportation. The trial court did so because the plea was entered on May 6, 1993, making it beyond the two year period for filing a petition established in Wood v. State, 698 So.2d 293 (Fla. 1st DCA 1997). Wood has now been reversed by the Florida Supreme Court, making the appellant’s petition timely. Wood v. State, No. 91,333, — So.2d -, 1999 WL 334750 (Fla. May 27, 1999). We therefore reverse.
GUNTHER, FARMER and KLEIN, JJ., concur.